UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2014 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-53722 ————— ZOOM TELEPHONICS, INC. (Exact Name of Registrant as Specified in its Charter) ————— Delaware 04-2621506 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 207 South Street, Boston, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (617) 423-1072 (Former Name, Former Address, Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESþ NO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESþ NO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller Reporting Company þ (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YES¨ NOþ The number of shares outstanding of the registrant’s Common Stock, $.01 par value, as of June30, 2014, was 7,982,704 shares. ZOOM TELEPHONICS, INC. INDEX Page Part I. - Financial Information Item 1.Financial Statements 3 Condensed Balance Sheets as of June30, 2014 andDecember31, 2013 (Unaudited) 3 Condensed Statements of Operations and Comprehensive Income (Loss) for the three months and six months ended June30, 2014 and 2013 (Unaudited) 4 Condensed Statements of Cash Flows for the sixmonths ended June30, 2014 and 2013 (Unaudited) 5 Notes to Condensed Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3.Quantitative And Qualitative Disclosures About Market Risk 14 Item 4.Controls and Procedures 14 Part II.Other Information Item 1A.Risk Factors 15 Item 6.Exhibits 15 Signatures 16 Exhibit Index 17 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ZOOM TELEPHONICS, INC. Condensed Balance Sheets (Unaudited) ASSETS June30, December31, Current assets Cash and cash equivalents $ $ Accounts receivable, net of allowances of $484,767 at June 30, 2014 and $640,456 at December 31, 2013 Inventories Prepaid expenses and other current assets Total current assets Equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Bank debt $ $ Accounts payable Accrued expenses Total current liabilities Total liabilities Stockholders' equity Common stock, $0.01 par value: Authorized - 25,000,000 shares; issued and outstanding – 7,982,704 shares at June 30, 2014 and December 31, 2013, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income ( loss) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes. 3 ZOOM TELEPHONICS, INC. Condensed Statements of Operations and Comprehensive Income (Loss) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Net sales $ Cost of goods sold Gross profit Operating expenses: Selling General and administrative Research and development Operating profit (loss) Other: Interest income 9 17 16 26 Other, net ) Total other income (expense), net ) Income (loss) before income taxes ) ) ) Income taxes (benefit) Net income (loss) $ ) $ $ ) $ ) Other comprehensive income (loss): Foreign currency translation adjustments ) Unrealized gain (loss) for the period –– ) –– ) Net comprehensive income (loss) $ ) $ $ ) $ ) Basic and diluted net income (loss) per share $ ) $ $ ) $ ) Weighted average common and common equivalent shares: Basic and diluted See accompanying notes. 4 ZOOM TELEPHONICS, INC. Condensed Statements of Cash Flows (Unaudited) Six Months Ended June30, Operating activities: Net income (loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Stock based compensation Provision for accounts receivable allowances ) ) Provision for inventory reserves Changes in operating assets and liabilities: Accounts receivable Inventories ) Prepaid expenses and other assets ) Accounts payable and accrued expenses ) Net cash provided by (used in) operating activities ) Investing activities: Additions to property, plant and equipment ) ) Net cash provided by (used in) investing activities ) ) Financing activities: Net funds received from (paid to) bank credit lines ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash 28 Net change in cash ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ $ Income taxes $ $ See accompanying notes. 5 ZOOM TELEPHONICS, INC. Notes to Condensed Financial Statements (Unaudited) (1) Summary of Significant Accounting Policies The accompanying financial statements are unaudited. However, the condensed balance sheet as of December31, 2013 was derived from audited financial statements. In the opinion of management, the accompanying financial statements include all adjustments to present fairly the financial position, results of operations and cash flows of the Company.The adjustments are of a normal, recurring nature. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the entire year. The Company has evaluated subsequent events from June 30, 2014 through the date of this filing and determined that there are no such events requiring recognition or disclosure in the financial statements. The condensed financial statements of the Company presented herein have been prepared pursuant to the rules of the Securities and Exchange Commission for quarterly reports on Form10-Q and do not include all of the information and disclosures required by accounting principles generally accepted in the United States of America. These financial statements should be read in conjunction with the audited financial statements and notes thereto for the year ended December31, 2013 included in the Company's 2013 Annual Report on Form10-K. (a)Reclassifications Certain reclassifications have been made to the prior year’s financial statements to conform to the 2014 presentation. The reclassifications relate to the presentation of changes in accounts receivable and inventory on the statements of cash flows. The reclassifications do not change the balance sheet or statement of operations. (2) Liquidity Zoom’s cash balance on June 30, 2014 was $54 thousand, down slightly from $55 thousand on December 31, 2013.Zoom’s maximum available line of credit was $1.25 million on June 30, 2014, and bank debt outstanding under this line of credit was $960 thousand.Zoom’s net inventory increased $0.7 million to $2.4 million from December 31, 2013 to June 30, 2014 due to reduced retailer promotions, thus reducing sales of one of Zoom’s top products, and also due to an intentional increase in cable modem inventory to safeguard against a threatened dock strike.This increase in inventory and the $144 thousand loss for the first half of 2014 were the primary reasons for a $0.6 million increase in bank debt from December 31, 2013 to $960 thousand at June 30, 2014. On June 30, 2014 the Company had working capital of $2.2 million including $54 thousand in cash and cash equivalents.On December 31, 2013 we had working capital of $2.3 million including $55 thousand in cash and cash equivalents. Our current ratio at June 30, 2014 was 2.1 compared to 2.8 at December 31, 2013. On December 18, 2012, the Company entered into a Financing Agreement with Rosenthal & Rosenthal, Inc. (the “Financing Agreement”). The Financing Agreement provided for up to $1.75 million of revolving credit, subject to a borrowing base formula and other terms and conditions as specified in the Financing Agreement. The Financing Agreement continues until November 30, 2014 and from year to year thereafter, unless sooner terminated by either party as specified in the Financing Agreement. Borrowings are secured by all of the Company assets including intellectual property. The Loan Agreement contained several covenants, including a requirement that the Company maintain tangible net worth of not less than $2.5 million and working capital of not less than $2.5 million. On March 25, 2014, the Company entered into an amendment to the Financing Agreement (the “Amendment”) with an effective date of January 1, 2013.The Amendment clarified the definition of current assets in the Financing Agreement, reduced the size of the revolving credit line to $1.25 million, and revised the financial covenants so that Zoom is required to maintain tangible net worth of not less than $2.0 million and working capital of not less than $1.75 million. 6 The Company is continuing to develop new products and to take other measures to increase sales.Increasing sales typically results in increased inventory and higher accounts receivable, both of which reduce cash. Zoom believes that its financial resources and line of credit are sufficient to fund operations for the foreseeable future if Zoom management's sales and operating profit expectations are met. (3) Inventories Inventories consist of : June30, December31, Materials $ $ Work in process –– Finished goods (including $78,500 and $304,500 held by customers at June 30, 2014 and December 31, 2013, respectively) Total $ $ (4) Contingencies The Company is party to various lawsuits and administrative proceedings arising in the ordinary course of business. The Company evaluates such lawsuits and proceedings on a case-by-case basis, and its policy is to vigorously contest any such claims which it believes are without merit. The Company's management believes that the ultimate resolution of such matters will not materially and adversely affect the Company's business, financial position, results of operations or cash flows. On October 15, 2012, Telecomm Innovations LLC filed a complaint against Zoom Telephonics and at least 23 other companies including Dell Inc., various dial-up modem producers, and many fax machine producers. The complaint was related to dial-up modems and alleged that Zoom infringed upon Telecomm Innovation patents. Zoom believed that it was licensed for these patents already through its modem chipset suppliers. On January 22, 2014, a Stipulation of Dismissal was filed for the case and the case has been closed pursuant to a resolution of the dispute between Zoom and Telecomm Innovations. The closing of the case did not materially affect the Company’s business, financial position, results of operations or cash flows. On November 6, 2013, Innovative Wireless Solutions, LLC (“IWS”) filed a complaint against Zoom Telephonics alleging infringement of U.S. Patents Nos. 5,912,895, 6,327,264, and 6,587,473 all entitled “Information Network Access Apparatus and Methods of Communicating Information packets via Telephone Links.” The Complaint asserts that Zoom sells products with “wireless access points and/or routers capable of connecting to an Ethernet network and an IEEE 802.11 wireless network to provide wireless Internet access.” The case is in its early stages and a Scheduling Order was recently issued in the case. Management is unable to reasonably estimate any potential outcome at this time. (5) Segment and Geographic Information The Company’s operations are classified as one reportable segment. The Company’s net sales by geographic region follow: Three Months Three Months Six Months Six Months Ended Ended Ended Ended June 30, % of Total June 30, % of Total June 30, % of Total June 30, % of Total North America $ 95
